A(lMf.Rei!.-06Z0a).Commitment.to.Annihec-l)istrict(NH.(M>Zfla)


                                       UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW HAMPSHIRE


          United States                                          Case No. 20-mj-l 32-01-AJ



          Ghislaine Maxwell                                      Charging District Case No. 20 CR 330



                                COMMITMENT TO ANOTHER DISTRICT

         The defendant has been charged by way of with a violation of, alleged to have been

committed in the Southern District of New York.


          Brief Description of Charge(s):

18 U.S.C. 371 CONSPIRACY TO ENTICE MINORS TO TRAVEL TO ENGAGE IN
ILLEGAL SEX ACTS


18 U.S.C. 2422 and 2 ENTICEMENT OF A MINOR TO TRAVEL TO ENGAGE IN ILLEGAL
SEX ACTS


18 U.S.C. 371 CONSPIRACY TO TRANSPORT MINORS WITH INTENT TO ENGAGE IN
CRIMINAL SEXUAL ACTIVITY


18 U.S.C. 2423(a)and 2 TRANSPORTATION OF A MINOR WITH INTENT TO ENGAGE IN
CRIMINAL SEXUAL ACTIVITY


PERJURY



CURRENT BOND STATUS:


              Bail fixed $                            and conditions were not met.
              Government moved for detention and defendant detained after hearing in District of
              Arrest.
              Government moved for detention and defendant detained pending detention hearing
              in District of Offense.
        I I Other (specify):

REPRESENTATION: Lawrence Vogelman, Esq.


INTERPRETER REOUIRED: No


20-mj-132-01-AJ USA v. Maxwell
AO 04 fRpv.      r'ftnimifrTn^nf tn Annthfr Distrift MMH flfi/flO^




        The United States marshal must transport the defendant, together with a copy of this
order, to the charging district and deliver the defendant to the United States marshal for that
district, or to another officer authorized to receive the defendant. The marshal or officer in the
charging district should immediately notify the United States attorney and the clerk of court for
that district of the defendant's arrival so that further proceedings may be promptly scheduled.
The clerk of this district must promptly transmit the papers and any bail to the charging district.

SO ORDERED.
                                                                         OuccUic^
                                                                         Andrea K. Johnstone
                                                                         United States Magistrate Judge

July 2, 2020

                                                                RETURN
 THIS COMMITMENT WAS RECEIVED AND EXECUTED AS FOLLOWS:




 DATE COMMITMENT ORDER RECEIVED                PLACE OF COMMITMENT            DATE DEFENDANT COMMITTED




 DATE                                          UNITED STATES MARSHAL          (BY)DEPUTY MARSHAL          f
